DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are presented for examination.


Information Disclosure Statement

This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 02/06/2020.
Information disclosed and list on PTO 1449 was considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-18, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. (Pub. U.S. Patent No. 2014/0104967).
Regarding claim 1, Arai et al. disclose a storage device  (Figure 5) comprising:
a memory controller (Figure 5, 760) configured to generate and output a get parameter command set (Figure 7, S8000, [0073], Figure 9, SET parameter), including normal addresses and a dummy address ( Figure 5, 300, [0074]) , during a parameter read operation (Figure 7,S8002) ; and
a memory device configured to, in response to the get parameter command set, read parameter data that is stored in a CAM block and store the read parameter data in target registers (Figure 6, 3001, [0071]) corresponding to the normal addresses ([0071]),
wherein the memory device stores dummy data in a dummy register (Figure 7, S8060, S8100, [0077]) corresponding to the dummy address (Figure 9,dummy read).
Regarding claim 2, Arai et al. disclose wherein the memory device stores the read parameter data in the target registers, and then stores the dummy data in the dummy register (Figure 6, 3001, Figure7, S8100).
Regarding claim 3, Arai et al. disclose wherein the memory controller generates the get parameter command set during a power-on operation (Figure 9, R7000,[0086]).
Regarding claim 4, Arai et al. disclose  wherein the memory controller comprises: a parameter setting manager  (Figure  5, 300,[0086]) configured to generate the get parameter command set during a power-on operation (Figure 9, R7000); and a register information storage (Figure  6, 300) configured to receive register information and the 
Regarding claim 5, Arai et al. disclose  wherein the parameter setting manager comprises: a dummy address generator  (Figure 9, R7500) configured to receive the register information from the register information storage and generate the dummy address based on the received register information; and a parameter command set generator (Figure 9, R7000) configured to generate the get parameter command set including the dummy address generated by the dummy address generator based on boot information during the power on operation (Figure 7, S8000,[0073],[0086]).
Regarding claim 6, Arai et al. disclose wherein the memory device comprises: 
a CAM block configured to store the parameter data (Figure 5, 300);
a peripheral circuit  (Figure 4, 2103,[0061]) configured to read the parameter data, stored in the CAM block; and
a control logic  (Figure 4, 210-212) configured to control the peripheral circuit to read the parameter data in response to the get parameter command set, store the read parameter data, and transmit the stored parameter data to the memory controller ([0061]).
Regarding claim 7, Arai et al. disclose wherein the control logic (Figure 4, 210) comprises:
a register (Figure 6, 3001)  component including the target registers and the dummy register; and

Regarding claim 8, Arai et al. disclose wherein the parameter data corresponds to setting information related to the memory device, and the setting information includes at least one of bad block information (Figure S8070, S8110), column repair information, and logic information ([0077-0079].
Regarding claim 15, Aria et al. disclose a method of operating a storage device ([0072], Figure 9), the method comprising:
storing parameter data within a CAM block of a memory device within the storage device ([0073);
generating and transmitting a get parameter command set (Figure 9, R7000) , including a normal address (Figure 9, R7300)  and a dummy address (Figure 9, R7500) , to the memory device;
reading the parameter data (Figure 9, S8030), stored in the CAM block, in response to the get parameter command set, and storing the read parameter data in target registers, among a plurality of registers, corresponding to the normal address; and
storing dummy data in a dummy register (Figure 6, 3001), among the plurality of registers, corresponding to the dummy address (Figure 9,R7600]), after the read parameter data is stored in the target registers ([0087]).
Regarding claim 16, Arai et al. disclose further comprising transmitting the parameter data, stored in the target registers, to a memory controller to store the 
Regarding claim 17, Arai et al. disclose wherein the parameter data corresponds to setting information related to the memory device  (Figure 1), and the setting information includes at least one of bad block information, column repair information, and logic information (Figure 7, S8070).

Allowable Subject Matter
Claims 9-14 are allowed.
Claims 9-14 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having a memory controller configured to generate and output a set parameter command set, including normal addresses and a dummy address, during a parameter conversion operation; and a memory device configured to, in response to the set parameter command set, store new parameter data in a plurality of target registers corresponding to the normal addresses, in which previous parameter data are stored.
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-19 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/THONG Q LE/           Primary Examiner, Art Unit 2827